Citation Nr: 1103254	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for cardiovascular disease as a result of treatment rendered at a 
VA healthcare facility, namely, the prescribing of Vioxx.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for scarring from cardiovascular surgery as a result of treatment 
rendered at a VA healthcare facility, namely, the prescribing of 
Vioxx.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

This case was previously before the Board in December 2008, at 
which point the two issues currently on appeal were remanded for 
further development.  As discussed below, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand instructions and, therefore, a further remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).  See 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

As noted in the prior remand, the Veteran requested and was 
scheduled for a Travel Board hearing at the RO on December 4, 
2007, before the undersigned Veterans Law Judge.  The Veteran 
failed to report for the hearing, and he subsequently requested 
that the hearing be rescheduled, stating that he was unable to 
attend because he was hospitalized at the VA Medical Center.  In 
September 2008, the undersigned Veterans Law Judge found that the 
Veteran had not shown good cause for his failure to appear at the 
December 2007 hearing and denied his motion to reschedule.  
Therefore, the request for a hearing is deemed withdrawn, and the 
Board may continue with the appeal.  See 38 C.F.R. § 20.704(d) 
(2010).


FINDINGS OF FACT

1.  Although the Veteran developed additional disability in the 
form of progressed cardiovascular disease after receiving VA 
treatment, to include the prescribing of Vioxx, the weight of the 
evidence does not establish that such additional disability was 
actually caused by any VA care, treatment, or examination.

2.  Although the Veteran developed additional disability in the 
form of scarring from cardiovascular surgery after receiving VA 
treatment, to include the prescribing of Vioxx, the weight of the 
evidence does not establish that such additional disability was 
actually caused by any VA care, treatment, or examination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of cardiovascular 
disease as a result of a VA treatment, to include the prescribing 
of Vioxx, have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2010).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability necessitating 
cardiovascular surgery that led to scarring as a result of a VA 
treatment, to include the prescribing of Vioxx, have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in an April 2006 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate a claim for 
compensation pursuant to 38 U.S.C.A. § 1151, the responsibilities 
of the Veteran and VA in obtaining such evidence, and the 
evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/Hartman.  
As such, the duty to notify has been fulfilled.

With regard to the duty to assist, in compliance with the prior 
remand, the Veteran was requested in January 2009 to identify and 
complete a release form for all providers who have treated him 
for a cardiac condition since he was prescribed Vioxx in 2001, 
specifically to include the U.A. Medical School.  The Veteran 
provided a release for records from the U.A. Medical School dated 
from September to October 2004, and such records were obtained 
and associated with the claims file.  Also in compliance with the 
prior remand, VA treatment records dated from April 2001 through 
July 2005 were obtained and associated with the claims file.  
These additional treatment records comprise approximately 5 
volumes of the claims file.  Prior VA treatment records had 
already been associated with the claims file.  

There is no indication that any further pertinent records remain 
outstanding.  The Board notes that the Veteran was awarded 
disability benefits from the Social Security Administration (SSA) 
as of at least January 1979.  However, he has not argued, and 
there is no other indication of record, that these benefits are 
in any way related to his claimed disabilities.  Rather, the 
evidence of record indicates that these benefits were related to 
his mental health.  See records and evaluations dated from 1977 
through 1978 pertaining to SSA claim.  To the extent that any 
additional treatment records may remain outstanding, the Board 
finds that VA has satisfied its duty to assist the Veteran, in 
light of his failure to provide sufficient identifying 
information or an appropriate release to allow VA to obtain such 
records.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) 
(stating that VA's duty to assist in developing the pertinent 
facts and evidence in connection with a claim is not a one-way 
street, and the claimant has a responsibility to cooperate in 
such development).  

Additionally, the Veteran was provided with VA examinations in 
June 2006 and July 2010.  In compliance with the prior remand, 
the July 2010 examiner discussed the manifestations of the 
Veteran's cardiovascular pathology prior to the prescription of 
Vioxx and currently, his risk factors in developing additional 
cardiac pathology, whether the Veteran developed any additional 
disability as a result of VA treatment (specifically to include 
the prescribing of Vioxx), and whether any such treatment 
reflected any instance of fault on the part of VA.  

The Board notes that the July 2010 VA examiner indicated that he 
was unable to provide an opinion as to whether the prescribing of 
Vioxx aggravated the Veteran's preexisting cardiac pathology, or 
to attribute the worsening of the Veteran's condition to the use 
of Vioxx, without resorting to speculation.  The Veteran's 
representative has argued that the examination is inadequate for 
this reason.  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held that the Board may rely on an examiner's 
conclusion that a diagnosis or etiology opinion is not possible 
without resort to speculation, as this is a medical conclusion 
just as much as a firm diagnosis or a conclusive opinion.  
However, before the Board may rely on such a conclusion, it must 
be clear on the record that the inability to opine on questions 
of diagnosis and etiology is not the first impression of an 
uninformed examiner but, rather, is an assessment arrived at 
after all due diligence in seeking relevant medical information 
that may have bearing on the requested opinion.  In other words, 
a VA examiner cannot use the phrase "without resort to mere 
speculation" as a substitute for the full consideration of all 
pertinent and available medical facts.  Rather, the use of this 
phrase should reflect the limitations of knowledge in the medical 
community at large and not those of a particular examiner, and it 
must be clear that all procurable and assembled data has been 
considered.  As such, the VA examiner must explain the basis for 
a conclusion that an opinion cannot be rendered without resort to 
speculation, or the basis must otherwise be apparent from the 
Board's review of the evidence.  VA's duty to assist a veteran in 
substantiating a claim does not extend to requiring a VA examiner 
to render an opinion beyond what may reasonably be concluded from 
the procurable medical evidence.  Jones v. Shinseki, 23 Vet. App. 
382, 389-91 (2010).  

As discussed in detail below, the July 2010 VA examiner explained 
the basis for his conclusion that a further opinion as to the 
etiology of the Veteran's disability would be speculative, which 
reflects a review of all available medical evidence and medical 
literature.  Therefore, there is no indication that further 
development would result in a non-speculative opinion, and the 
Board may rely on this conclusion.

The Board notes that the July 2010 VA examiner did not 
specifically state whether the Veteran's current heart disorder 
was due to an event not reasonably foreseeable, as directed in 
the prior remand.  However, the examiner opined that the 
Veteran's progression of cardiac disease was consistent with what 
would be expected under any circumstances in a person with his 
risk factors over a several year period.  The examiner further 
opined that he could not attribute the worsening of the Veteran's 
cardiovascular disease to the use of Vioxx without resorting to 
speculation.  Accordingly, as the examiner did not find that the 
Veteran had additional disability as a result of any VA 
treatment, as required for compensation under 38 U.S.C.A. § 1151, 
it was unnecessary for him to address this second question.  

The Board further notes that the two VA examinations were 
conducted by the same examiner.  Although the Board stated in the 
prior remand that the new VA examination should "preferably" be 
conducted by a different examiner, it did not require the use of 
a different examiner.  Furthermore, there is no indication that 
the examiner was not qualified or did not adequately consider the 
Veteran's case.  

For all of the above reasons, the Board finds that the AOJ 
substantially complied with the remand directives.  See D'Aries, 
22 Vet. App. at 106.  Additionally, under the circumstances of 
this case, a further remand would serve no useful purpose, as it 
would unnecessarily impose additional burdens on VA with no 
benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by a 
decision on the merits of his claims at this time.

II. Analysis

The Veteran's claims for compensation under 38 U.S.C.A. § 1151 
were received in January 2006.  The Veteran contends that his 
preexisting cardiovascular pathology became so severe as to 
require open heart surgery, resulting in scarring, as a result of 
taking Vioxx for approximately three years as prescribed by his 
VA providers.  See January 2006 claims, September 2007 statement 
from representative (in lieu of VA Form 646), October 2010 post-
remand brief from representative.

When a veteran suffers a qualifying additional disability or 
death as the result of hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program furnished by VA, compensation 
will be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.   

For claims for compensation under 38 U.S.C.A. § 1151 that are 
received on or after October 1, 1997, as here, the additional 
disability or death must have been directly caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.  This 
standard will be met if VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, or 
if VA furnished treatment, care, or examination without the 
informed consent of the veteran.  Alternatively, compensation 
will be awarded if additional disability or death was directly 
caused by an event not reasonably foreseeable, as determined on a 
case-by-case basis.  38 C.F.R. § 3.361(c),(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board first finds that the Veteran is not competent to 
testify as to whether he developed any additional disability as a 
result of any treatment received by VA, to include the 
prescribing of Vioxx.  Further, he is not competent to testify 
whether any additional disability was due to any instance of 
fault on the part of VA, or by an event not reasonably 
foreseeable.  This is because both of these issues require 
specialized knowledge, training, or experience, due to the 
complex nature of the cardiovascular system and drug 
interactions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

With regard to medical evidence, the Veteran states in his 
January 2006 claims that he was told that his open heart surgery 
was needed as a result of his treatment with Vioxx.  Although he 
has not specified who told him this, i.e., whether it was a 
treating provider, the Board notes that the Veteran is competent 
to report what his providers told him regarding his condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  However, there is no indication of any such statement in 
his voluminous VA or private treatment records, which are dated 
both before and after the Veteran's treatment the Vioxx and 
subsequent cardiac surgery.

The Veteran has also submitted a two-paragraph portion of an 
Internet article from the Mayo Clinic indicating that Vioxx was 
pulled from the market in September 2004 because data showed that 
individuals taking the drug had an increased risk of 
cardiovascular problems after 18 months.  The article further 
indicates that the risk of a Vioxx-related heart attack or stroke 
is very small, but the degree of risk depends on how much Vioxx 
was taken and for how long.  While medical treatises are 
instructive as a general matter, they do not account for other 
contributing factors in a particular case, such as the Veteran's 
preexisting cardiac pathology and multiple risk factors including 
diabetes and hypertension.  See Mattern v. West, 12 Vet. App. 
222, 228 (1999) (a medical article "can provide important 
support when combined with an opinion of a medical professional" 
if it discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts).   

The Veteran was afforded a VA examination in connection with his 
claims in June 2006.  This examiner noted that the Veteran 
developed angina in 2004 and had a five-vessel coronary artery 
bypass graft, which ultimately relieved his chest pain.  He 
further noted that the Veteran had longstanding arthritis that 
was treated with Vioxx for about three years.  The Veteran was 
diagnosed with arteriosclerotic heart disease status post 
coronary artery bypass graft.  The examiner noted that the 
allegation that Vioxx may cause increased risk of coronary artery 
disease in a small number of patients was being addressed in the 
court system.  The examiner stated that the Veteran had 
longstanding hypertension and diabetes, both of which are well 
known to predispose an individual to arteriosclerotic heart 
disease.  He further stated that he could not say without 
speculation whether Vioxx was a contributing factor to the 
Veteran's heart disability.  However, this examiner did not 
expressly discuss whether Vioxx could aggravate preexisting 
cardiovascular disease.  

Accordingly, another VA examination was conducted by the same 
examiner in July 2010, after all outstanding VA treatment 
records, as well as treatment records dated before and after his 
September 2004 cardiac surgery from the U.A. Medical School, were 
obtained and associated with the claims file.  The examiner noted 
that the Veteran's medical records showed a several-year history 
of stable angina pectoris with occasional use of nitroglycerin.  
He also had a family history of coronary disease, as well as 
long-standing hypertension and Type 2 diabetes mellitus.  The 
Veteran was started on Vioxx 25 mg daily in late 2001 due to 
multiple types of arthritis that were poorly controlled with the 
standard nonsteroidal anti-inflammatory drugs (NSAIDs), and 
because he was having a lot of gastrointestinal distress with the 
NSAIDs and with the Cox-2 inhibiting and inflammatory medications 
that were specifically designed to make gastrointestinal 
irritation less likely.  In September 2004, the Veteran developed 
unstable angina and, after studies, underwent a coronary artery 
bypass graft.  Based on this evidence, the VA examiner opined 
that the Veteran clearly had manifestations of cardiovascular 
pathology, specifically, stable angina pectoris, for multiple 
years prior to the prescription of Vioxx.  He further opined that 
the Veteran's disease progressed with the development of unstable 
angina and the need for coronary bypass in 2004.  

With respect to the cause of the progression of the cardiac 
disease, the examiner opined that the Veteran had multiple risk 
factors for coronary disease, including family history, 
hypertension, and Type 2 diabetes mellitus.  He further opined 
that the Veteran's progression of cardiac disease is consistent 
with what would be expected "under any circumstances" in a 
person with his risk factors over a several year period.  The 
examiner noted that Vioxx was withdrawn from the market on 
September 30, 2004.  He stated that this was due to a finding of 
an increased incidence of myocardial infarction and stroke in 
patients on Vioxx, as compared to those taking a placebo, in a 
study evaluating the effectiveness of Cox-2 inhibitors in 
preventing colon cancer.  However, the examiner stated that, 
while Vioxx appeared to have a significant risk of worsening or 
causing coronary artery disease in the studies, the likelihood of 
it causing problems in an individual patient is not known.  
Therefore, the examiner concluded that he could not attribute the 
worsening of the Veteran's cardiovascular disease to his use of 
Vioxx without speculation.  He explained that it is still 
controversial as to how frequently this, i.e., aggravation of 
preexisting cardiovascular disease, occurs because there is no 
information to speak of since the withdrawal of Vioxx from the 
market.  Moreover, the examiner opined that the treatment 
received by the Veteran from VA was in no way careless, 
negligent, or lacking in proper skill, or reflective of error in 
judgment or fault, in view of the fact that the risk of Vioxx 
causing this particular problem was not known at the time it was 
prescribed to the Veteran.  

Based on all lay and medical evidence of record, the Board finds 
that the Veteran is not entitled to compensation under 
38 U.S.C.A. § 1151 for cardiovascular disease or scarring from 
cardiovascular surgery.  Specifically, the Board acknowledges 
that the evidence of record establishes that the Veteran 
developed additional disability, namely, unstable angina 
requiring open heart surgery and leading to scarring, after being 
prescribed Vioxx by his treating VA providers.  See, e.g., July 
2010 VA examination report.  However, the evidence of record does 
not establish that such additional disability was actually caused 
by any VA care or treatment, to include the prescribing of Vioxx, 
as required for compensation under 38 U.S.C.A. § 1151.  

In this regard, merely showing that the Veteran received VA care, 
treatment, or examination and that he now has additional 
disability does not establish causation.  Further, VA care, 
treatment, or examination cannot cause the continuance or natural 
progress of a disease for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease proximately caused its continuance 
or natural progress.  38 C.F.R. § 3.361(c)(1)&(2).  

Here, the VA examiner opined in both June 2006 and July 2010 that 
the Veteran had significant risk factors for developing 
arteriosclerotic heart disease, namely, a family history of 
coronary artery disease, hypertension, and Type II diabetes.  The 
Board notes that the VA examiner's summary of the Veteran's 
medical history is consistent with an independent review of his 
VA and private treatment records.  Additionally, the examiner 
concluded in both June 2006 and July 2010 that he could not say 
whether the use of Vioxx was a contributing factor to the 
Veteran's heart disability, or whether it aggravated or worsened 
his preexisting cardiovascular disease, without resorting to 
speculation.  The examiner explained the reasoning for this 
conclusion in July 2010, indicating that the currently available 
or procurable medical evidence is insufficient to determine the 
effects of Vioxx on worsening a preexisting condition.  See 
Jones, 23 Vet. App. at 389-91.  While the examiner's statements 
as to the available evidence concerning Vioxx are consistent with 
the partial medical article submitted by the Veteran in January 
2006, this does not establish that the Veteran's additional 
disability was caused by any VA treatment, to include the 
prescribing of Vioxx.  Significantly, the VA examiner opined in 
July 2010 that the progression of the Veteran's preexisting 
cardiovascular disease from stable to unstable angina was 
consistent with what would be expected "under any 
circumstances," i.e., with or without the use of medications, in 
a person with his risk factors over a several year period.  
Additionally, there is no argument or other indication of record 
that the Veteran's preexisting disease progressed as a result of 
any failure by VA to timely diagnose or properly treat the 
disease.  See 38 C.F.R. § 3.361(c).  Furthermore, the Board finds 
that the opinions and conclusions expressed by the VA examiner in 
June 2006 and July 2010 outweigh the Veteran's statement that he 
was told that his open heart surgery and resulting scarring were 
due to his use of Vioxx, as the examiner's statements are 
supported by rationale and based on review of all assembled and 
procurable data.

In summary, the weight of the evidence does not establish that 
the Veteran's additional disability, to include worsened 
cardiovascular disease or scarring from cardiovascular surgery, 
was actually caused by any VA care, treatment, or examination, to 
include the prescribing of Vioxx starting in 2001.  See 
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361.  As this first 
requirement has not been met, it is unnecessary to address the 
additional questions of whether there was any fault on the part 
or VA, or whether the additional disability was due to an event 
not reasonably foreseeable.  However, the Board notes that the 
July 2010 examiner opined that the Veteran's progressed condition 
was not the result of any instance of fault on the part of VA, 
and there is no contrary evidence in this regard.  There is also 
no argument, or other indication of record, that the Veteran took 
Vioxx as prescribed without giving his informed consent based on 
the available information at the time.  The Board notes that a 
signed consent form is not necessary under the circumstances of 
this case.  See 38 C.F.R. §§ 3.361(d)(1), 17.32.

As the preponderance of the evidence is against the Veteran's 
claims for compensation under 38 U.S.C.A. § 1151, the benefit of 
the doubt doctrine does not apply and the claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for cardiovascular 
disease as a result of treatment rendered at a VA healthcare 
facility, to include the prescribing of Vioxx, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for scarring from 
cardiovascular surgery as a result of treatment rendered at a VA 
healthcare facility, to include the prescribing of Vioxx, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


